O’Connor, C.J.,
concurring-.
{¶ 70} I concur in the majority opinion but write separately to emphasize the distinction we recognize regarding the application of R.C. 2941.145(A).
{¶ 71} The majority opinion concludes:
Police officers who abandon their employment and depart from the course and scope of their law enforcement duties or deviate from departmental policy by engaging in criminal activity, as for example, by robbing a drug dealer at gunpoint, would subject themselves to a firearm specification because they have voluntarily chosen to engage in criminal activity.
Majority opinion at ¶ 36.
{¶ 72} But what if a jury finds that criminal liability attaches for a police officer’s use of excessive force for something less than intentional criminal activity, such as an officer’s mistake in judgment regarding the need to use the firearm? What if the jury determines that the use of the firearm was not justified under any circumstances? The question then becomes whether the R.C. 2941.145(A) firearm specification would apply.
{¶ 73} Here, White is subject to criminal liability based on an allegation of unreasonable force arising from a mistaken decision while engaging in his law-enforcement duties. There is no allegation that White abandoned his employment and intentionally engaged in criminal conduct. Thus, the crux of the issue is whether White’s mistake of judgment in carrying out his official duties was reasonable, not whether White intentionally engaged in criminal conduct. And as part of his employment, White, like other similarly situated police officers, was required to carry and use a firearm if necessary. He did not carry or use his firearm to facilitate a criminal offense. Instead, he used it in an attempt to do his job.
{¶ 74} Under such facts, the application of the R.C. 2941.145(A) firearm specification, even upon a conviction for the underlying felonious-assault offense, leads to an unreasonable and absurd result. Thus, the R.C. 2941.145(A) firearm specification cannot be interpreted so broadly as to apply to an officer accused of, or convicted of, making an unreasonable or unjustified mistake of fact or judgment regarding a perceived threat while carrying out his or her official *296duties. Accordingly, even if the jury finds on remand that White’s use of his firearm was a mistake for which criminal liability must attach, the firearm specification does not apply to White under these facts.
{¶ 75} The dissenting opinion’s summary of the facts overlooks the evidence regarding mistake. First, the dissent misleadingly cites the video evidence as “overwhelming support for the jury’s verdict.” Dissenting opinion at ¶ 83. But, as the appellate court noted, the jury also heard testimony from two defense experts that White did not have the same viewpoint as the camera in his cruiser that shot the video. 2013-Ohio-51, 988 N.E.2d 595, ¶ 37, 41 (6th Dist.). Next, the dissent omits any reference to the reason that White fired his weapon, a matter summarized in the appellate court’s opinion through a review of White’s testimony:
From where he stood, White could not fully see McCloskey’s right arm, nor his hands at all. McCloskey had turned forward, but then turned back to his right again. With his pistol aimed at McCloskey, White yelled “get your hands up.” White described what he saw next: “He turned and looked at me, and with the right arm, made a reaching movement.” Believing that McCloskey “was pulling a weapon,” and fearing that his life and Sargent’s life were in danger, White fired once. McCloskey fell to the ground and the motorcycle toppled on him.
Id. at ¶ 8.
{¶ 76} Regardless of the reasonableness of White’s belief that McCloskey “was pulling a weapon” and that his life and his partner’s life were in danger, White acted as a police officer throughout the incident. The evidence demonstrates that White did not abandon his job to engage in criminal activity. The only question, as the majority notes, is “the reasonableness of the force he used.” Majority opinion at ¶ 38.
{¶ 77} Under these facts, the R.C. 2941.145(A) firearm specification can have no deterrent effect as intended. In fact, application of the specification would have the absurd result of deterring officers from carrying and using their firearms as mandated by their training and policies. The firearm specification would punish officers for doing what they are required to do^ — carry a firearm and use it if necessary. Because the purpose of the statute is wholly at odds with its application to police officers in these circumstances, it cannot be concluded that the statute is so intended.
{¶ 78} Additionally, as the appellate court recognized, the criminal prosecution of law-enforcement officers for on-duty conduct has been infrequent. 2013-Ohio-51, 988 N.E.2d 595, at ¶ 54. Thus, it cannot be assumed that the General *297Assembly was aware of an overwhelming policy need to explicitly exclude police officers from the scope of the R.C. 2941.145(A) firearm specification.
{¶ 79} Lastly, the dissent reasons that “any human being, whether a police officer, a judge, or a priest, can commit an offense and be an ‘offender,’ ” and therefore, the “law must apply to all or it applies to none.” Dissenting opinion at ¶ 98. But under the current state of the law, a police officer carries the unique burden of being subject to mminal liability for a mistake in carrying out his or her employment duties that gives rise to an inquiry into the officer’s use of force. That burden is not shared by a judge or a priest. For example, even if a judge mistakes or misapplies the law in the exercise of his or her duties as a member of the judiciary, the judge does not risk criminal liability for that mistake. There is no criminal inquiry into whether a reasonable judge would have acted the same way. And there is certainly no equivalent to a firearm-specification enhancement that could be made applicable for some required aspect of the judge’s duties. That is not to make light of the serious consequences suffered by McCloskey as a result of White’s actions here. Rather, it is simply to note that our jurisprudence, as well as the General Assembly as it enacts legislation, recognizes distinctions when necessary. Here, a distinction must be drawn regarding R.C. 2941.145(A) to avoid the absurdity resulting from the application of the firearm specification on these facts.
French, J., concurs in the foregoing opinion.